              Case 2:21-cv-00792-MRH Document 1 Filed 06/16/21 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JEFFREY LUNZ,                                       Civil Action No.
                                                                           2:21-cv-792
                         Plaintiff,

         v.

 THE PNC FINANCIAL SERVICES GROUP,
 INC. and THE PNC FINANCIAL SERVICES
 GROUP AFFILIATES LONG TERM
 DISABILITY PLAN,

                         Defendants.



                                          INTRODUCTION

       1.       This Complaint seeks legal and equitable damages arising from and relating to a

long-term disability plan administered and funded by Defendants.

       2.       The headings contained in this Complaint are intended only to assist in reviewing

the statements and allegations contained herein. To avoid the unnecessary repetition in each

section, Plaintiff hereby affirms and incorporates each paragraph in each section of this Complaint

as though fully set forth therein.

       3.       The factual allegations found in this Complaint are not exhaustive. They are

presented throughout this Complaint so as to provide the requisite notice of the basis for Plaintiff’s

allegations.


                                      JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over the claims asserted in this action for

monetary and equitable relief under federal question jurisdiction pursuant to 28 U.S.C. § 1331 and
             Case 2:21-cv-00792-MRH Document 1 Filed 06/16/21 Page 2 of 6



the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(e)(1) and

§ 1132(f).

       5.      Venue is appropriate in the United States District Court for the Western Districtof

Pennsylvania pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391.


                                              PARTIES

       6.      Plaintiff Jeffrey Lunz (“Lunz”) is a citizen of the United States, a resident of the

Commonwealth of Pennsylvania, and an insured participant under the long-term disability

insurance policy (the “Policy”) at issue in this lawsuit.

       7.      Defendant The PNC Financial Services Group, Inc. (“PNC”) is a for-profit

corporation doing business in the Commonwealth of Pennsylvania and the Plan Sponsor and Plan

Administrator of the Plan.

       8.      Defendant The PNC Financial Services Group, Inc. and Affiliates Long Term

Disability Plan (the “PNC Plan”) is a welfare benefit plan administered in and providing benefits to

participants residing within the Commonwealth of Pennsylvania.


                                                FACTS

       9.      Lunz was employed by PNC and participated in the PNC Plan.

       10.     The PNC Plan provides a long-term disability (“LTD”) monthly income benefit,

which is funded by PNC.

       11.     The PNC Plan also provides for, among other things, a survivor benefit payable to a

PNC Plan participant’s survivor and the accrual of service credits under the participant’s Post-

Retirement Medical Account.

       12.     Years during which a Plan participant receives LTD Benefits also count towards

service requirements under PNC’s Premium Reimbursement Plan.


                                                   2
              Case 2:21-cv-00792-MRH Document 1 Filed 06/16/21 Page 3 of 6



        13.     Claims for benefits under the PNC Plan are administered by Lincoln Life Assurance

Company of Boston (“Lincoln”).

        14.     Lunz ceased work in October 2016 because of physical limitations resulting from

his disabling conditions and corresponding treatment regimen. Since then, Lunz has remained

continuously disabled and unable to physically perform the duties necessary to engage in either his

prior employment or any gainful employment.

        15.     PNC, through Lincoln, agreed Lunz was disabled and provided him with disability

benefits under the PNC Plan through October 20, 2020.

        16.     In a letter dated October 20, 2020, Lincoln notified Lunz, without warning, that his

disability benefits under the PNC Plan were terminated.

        17.     At the time his disability benefits were terminated, Lunz’s disabling conditions had

not improved and his corresponding treatment regimen had not changed.

        18.     The termination of Lunz’s disability benefits was flawed for a number of reasons,

including, inter alia:

                •        Lincoln failed to establish any improvement in Lunz’s functional

                         limitations; and

                •        Lincoln failed to discuss, let alone conduct any investigation of, Lunz’s

                         award of Social Security Disability Income (“SSDI”) benefits—in violation

                         of ERISA’s claim regulations.

        19.     In administering Lunz’s claims, and as the termination letters make clear, PNC and

Lincoln actively sought to terminate his disability benefits—despite: (a) the initial determination

that Lunz was disabled under the Plan’s “any occupation” standard; and (b) the payment to Lunz of

benefits under the Plan’s “any occupation” standard for an entire year.

        20.     Lunz promptly appealed Lincoln’s decision.


                                                    3
             Case 2:21-cv-00792-MRH Document 1 Filed 06/16/21 Page 4 of 6



       21.     On March 26, 2021, Lincoln finally issued its appeal decision, in which it upheld the

decision to terminate disability benefits.

       22.     The appeal decision was flawed for many reasons, including, inter alia:

               •       Lincoln again failed to establish any improvement in Lunz’s functional
                       limitations, which had worsened;

               •       Lincoln again credited, without explanation, the decision of its paper file
                       reviewers over those of Lunz’s treating physicians, relied on conclusory
                       statements by its retained file reviewers, and blatantly ignored the extent of
                       Lunz’s documented limitations; and

               •       Lincoln provided a conclusory statement for its disagreement with the Social
                       Security Administration’s determination that Lunz is fully disabled.

       23.     Although the Plan grants Lincoln the discretion to hold a hearing for the purpose of

making factual determinations, Lincoln—without explanation—failed to hold a hearing. A hearing

would have been particularly beneficial here, given the dispute between Lunz’s treating physicians

and the Plan’s file reviewers.

       24.     Lunz met, and continues to meet, the requirements of the PNC Plan necessary to

continue receiving LTD benefits.

       25.     At all times relative hereto, PNC has operated under an inherent and structural

conflict of interest because any disability benefits provided to Lunz are paid from PNC’s own

assets, with each payment depleting those same assets.

       26.     On information and belief, Lincoln encourages claims personnel to terminate claims

and deny appeals in order to reduce disability benefits paid by its clients, including PNC.

       27.     Lunz has exhausted his administrative remedies.

       28.     Lunz’s complaint is timely and is not otherwise time barred.




                                                    4
               Case 2:21-cv-00792-MRH Document 1 Filed 06/16/21 Page 5 of 6



                                               CLAIMS

A.       Breach of Contract

         29.     The PNC Plan is operated pursuant to a written plan document (the “Plan”), which

constitutes a written contract.

         30.     PNC, through its Claims Administrator Lincoln Financial Group, breached the terms

of the Plan by, among other things, improperly terminating Lunz’s disability benefits.

         31.     PNC’s breaches damaged Lunz, not only in the loss of his disability benefits, but

also in the loss of other associated Plan benefits, earnings on the unpaid benefits, the loss of

opportunity, and attorneys’ fees and costs incurred.

         32.     29 U.S.C. § 1132(a) is the enforcement mechanism permitting Lunz to enforce the

contractual terms of the Plan, to receive reinstatement and payment of past-due disability benefits,

to obtain declaratory relief, and to obtain other appropriate equitable relief including, but not

limited to, surcharge, make-whole relief, and disgorgement.

B.       Attorneys’ Fees & Costs

         33.     As a result of Defendants’ improper conduct, Lunz has incurred attorneys’ fees and

costs.

         34.     29 U.S.C. § 1132(g) is the enforcement mechanism permitting Lunz to recover his

reasonable attorneys’ fees and costs.


                                        PRAYER FOR RELIEF

         35.     Lunz requests the Court enter judgment in his favor and against PNC on all claims

asserted herein, and to include legal and equitable relief as appropriate.

         36.     Lunz requests the Court award reasonable attorneys’ fees and costs.




                                                   5
             Case 2:21-cv-00792-MRH Document 1 Filed 06/16/21 Page 6 of 6



       37.     Lunz requests the Court award pre- and post-judgment interest at the greater of the

prime rate, the policy rate, or the rate earned by PNC on the unpaid benefits.

       38.     Lunz requests the Court award any and all other legal or equitable relief to which he

may be entitled.

       39.     Lunz requests leave to amend his claims when and as necessary to ensure he

receives substantial justice.

       40.     Lunz requests the Court deem his pleadings to conform to the evidence.

                                                      Respectfully submitted,


 Dated: June 16, 2021                                 /s/Jonathan K. Cohn
                                                      Jonathan K. Cohn, Esquire
                                                      PA ID No. 92755
                                                      jcohn@stembercohn.com
                                                      STEMBER COHN &
                                                              DAVIDSON-WELLING, LLC
                                                      The Hartley Rose Building
                                                      425 First Avenue, 7th Floor
                                                      Pittsburgh, PA 15219
                                                      T.: (412) 338-1445
                                                      F.: (412) 338-1446

                                                      Attorneys for Plaintiff




                                                  6
